      Case 3:16-md-02741-VC Document 4656 Filed 07/23/19 Page 1 of 3




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                                                        MDL No. 2741



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í142)



On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 1,268 additional
action(s) have been transferred to the Northern District of California. With the consent of that court,
all such actions have been assigned to the Honorable Vince Chhabria.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Chhabria.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
consent of that court, assigned to the Honorable Vince Chhabria.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


                     Jul 23, 2019
                                                                                  I hereby certify that the annexed
                                                       John W. Nichols          instrument is a true and correct copy
                                                       Clerk of the Panel         of the original on file in my office.

                                                                            ATTEST:
                                                                            SUSAN Y. SOONG
                                                                            Clerk, U.S. District Court
                                                                            Northern District of California


                                                                                by:
                                                                                           Deputy Clerk
                                                                                Date:   23 July 2019
    Case 3:16-md-02741-VC Document 4656 Filed 07/23/19 Page 2 of 3




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                             MDL No. 2741



                   SCHEDULE CTOí142 í TAGíALONG ACTIONS



 DIST       DIV.      C.A.NO.    CASE CAPTION


ARIZONA

  AZ         2       19í04596    Mitchell v. Monsanto Company
  AZ         3       19í08189    Davis et al v. Monsanto Company

CALIFORNIA CENTRAL

  CAC        2       19í02296    Rita Gualtieri v. Monsanto Company
  CAC        2       19í02342    Jeffrey Hollander et al v. Monsanto Company
  CAC        5       19í00543    Carole A. HilleníBescos v. Monsanto Company

CALIFORNIA EASTERN

  CAE        2       19í00552    Norden v. Monsanto Company

HAWAII

   HI        1       19í00330    Okamoto v. Monsanto Company Opposed 7/22/19
   HI        1       19í00331    Mayer et al v. Monsanto Company Opposed 7/22/19

ILLINOIS CENTRAL

  ILC        2       19í02180    Watson et al v. Monsanto Company

IOWA NORTHERN

  IAN        2       19í01014    Gibbs v. Monsanto Company

MASSACHUSETTS

  MA         1       19í11397    Canning et al v. Monsanto Company

MINNESOTA

  MN         0       19í01803    Martin et al v. Monsanto Company

MISSOURI EASTERN
 Case 3:16-md-02741-VC Document 4656 Filed 07/23/19 Page 3 of 3


MOE      4      19í01640      Darst et al v. Monsanto Company
